Title: From George Washington to Thomas Burke, 5 April 1779
From: Washington, George
To: Burke, Thomas


Sir
Head qrs [Middlebrook] April the 5th 1779
I had not the Honor to receive Your Letter of the 22d Ulto ’till this morning. By some means or other it had taken a circuitous route by the way of pecks Kiln most probably through the inattention of the person to whom it was delivered in the first instance.
With respect to the subject of your Letter, after thanking you and Your Colleag⟨ues⟩ for your polite attention in referring the matter to me previous to your acting in it, lest it might contravene some general plan of mine, I beg leave to observe, that if the Three hundred dollars bounty ⅌ man voted by the State is to ⟨be⟩ given, it had better be, as you suggest, in addition to the bounty allowed by Congress—and only to such Men as will inlist during the War. To give it for a shorter term of inlistment wo⟨uld⟩ be impolitic in the extreme, in my opinion, as the consequences which must evidently flow from it, will be exceeding⟨ly⟩ injurious—and will greatly overbala⟨nce⟩ any present relief that the measure can produce. For my part—I am most clearly convinced of the impolicy of State bounties in all cases. A more pernicious system never was adopted and a more pernicious one cannot be persevered in. It has occasioned a thousand ills and infinite discontents. Men who inlisted at early & at intermediate periods for the War for moderate bounties have become disatisfied at seeing such enormous sums paid for short services—and there are numbers on this account, under this description, that are trying by every possible artifice to prove that their engagements were only temporary. Though they should not succeed in this—it is certain there will be great desertions—murmurings—perhaps what will be worse. Upon the whole, I do not know, that an offer of the bounty, even to encourage inlistmentsfor the War, will be by any means adviseable. I have the Honor to be with respect & esteem sir Yr Most Obedt servant
Go: Washington
